Citation Nr: 9930086	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-23 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel







INTRODUCTION

The veteran had active military service from November 1968 to 
April 1970.  He served in Vietnam and was awarded the Combat 
Action Ribbon.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a December 1990 rating 
decision, in which the RO denied the veteran's claim of 
service connection for PTSD.  The veteran filed an NOD in 
March 1991, and an SOC was issued by the RO in April 1991.  
The veteran filed a substantive appeal in June 1991.  
Supplemental Statements of the Case (SSOC's) were issued in 
December 1997, as well as in May and July 1998.  

The Board notes further that, in a March 1991 rating 
decision, the RO deferred a rating as to the veteran's claim 
for impotence as a result of Agent Orange exposure, pending 
the issuance of new regulations with respect to claims based 
upon dioxin exposure.  While new regulations have been 
promulgated, it appears that no decision has been made with 
respect to the veteran's claim.  Thus, this matter is 
referred to the RO for further action as is deemed warranted.   


REMAND

In this case, the evidence reflects that the veteran served 
in Vietnam.  His Armed Forces of the United States Report of 
Transfer or Discharge, DD Form 214 MC, reflects 10 months and 
28 days of foreign service, and his listed awards and 
decorations include the Vietnam Service Medal, with one star, 
and the Combat Action Ribbon.

A review of the veteran's service medical records reflects 
that, upon clinical evaluation, he was noted to suffer from 
anxiety-type reactions and phobias with regard to water and 
heights, and was diagnosed with an emotional unstable 
personality (passive aggressive personality), with marginal 
adaptation to military service.  A memorandum from the 
battalion surgeon to the commanding officer of the veteran's 
company, dated in October 1969, recommended that the veteran 
be processed for administrative discharge for reasons of 
unsuitability.  

Thereafter, following his separation from service, the 
veteran filed a claim for service connection for a nervous 
disorder in July 1982.  In an October 1982 rating decision, 
the RO denied the veteran's claim.

In June 1990, the veteran was medically examined for VA 
purposes.  The examiner noted the veteran's report of chronic 
alcohol abuse, as well as a complaint of suffering from 
nerves.  The examiner also noted the veteran's service 
medical history to include anxiety reactions and phobias.  
Following a clinical evaluation, the examiner's impression 
noted that the veteran suffered from one or more personality 
disorders.  Observing that the fear of which the veteran 
complained in service was internal (primarily fear of 
heights, fear of water, etc.), the examiner noted that the 
traumatic episodes reported by the veteran were not the kind 
associated with PTSD.  

Thereafter, the RO received medical records from the Social 
Security Administration (SSA), and associated with the 
veteran's claim for benefits with that agency.  In 
particular, psychological and psychiatric evaluations noted 
findings of chronic alcohol abuse, anxiety reaction, and 
personality disorders.  In subsequent rating actions in July 
and August 1990, the veteran's claim for service connection 
for a nervous disorder remained denied.  In September 1990, 
the veteran filed a claim seeking service connection for 
PTSD.



In February 1991, the veteran submitted to the RO a Statement 
in Support of Claim (VA Form 21-4138), in which he noted that 
he had participated in a number of military operations while 
in Vietnam, and that these had involved heavy enemy fire in 
the field, in addition to mortar attacks.  

Thereafter, in November 1997, the veteran again underwent VA 
medical examination.  The examiner noted that he had reviewed 
the veteran's military records, statements made by the 
veteran, and all previous medical evaluations as part of the 
examination.  On clinical evaluation, in particular, the 
examiner noted that he had administered to the veteran the 
Trauma Symptom Inventory, which induced a number of atypical 
responses from him.  Furthermore, when the individual 
symptoms associated with PTSD were reviewed, the veteran 
reportedly endorsed every one without any emotional response, 
although emotional responses were noted to have occurred in 
other patients found to be suffering from PTSD.  In 
conclusion, the examiner found insufficient documentation to 
substantiate a diagnosis of PTSD.  

By letter of April 5, 1999, the RO notified the veteran that 
his records were being transferred to the Board so that a 
decision could be reached on his appeal.  Subsequently, the 
veteran's representative submitted to the Board an Informal 
Hearing Presentation, dated July 6, 1999.  In addition, the 
representative also submitted a Psychiatric Evaluation by 
Lawrence Timens, M.D., a board certified psychiatrist at the 
Cambria County MH/MR/D&A Central Intake and Evaluation 
Center.  The Psychiatric Evaluation was accompanied by a 
Social History, prepared by Mark A. Kittell, a county intake 
caseworker.   In his report, Dr. Timens noted the veteran's 
complaints and current symptoms, and reported a diagnosis of 
Axis I: PTSD and its sequela.  

The Board notes that as provided by 38 C.F.R. § 19.31 (1999), 
a supplemental statement of the case (SSOC) will be furnished 
to the appellant and the representative, if any, when 
additional pertinent evidence is received after an SOC has 
been issued, or after the most recent SSOC has been issued.



In addition, under 38 C.F.R. § 20.1304(a) (1999), "An 
appellant and his or her representative, if any, will be 
granted a period of 90 days following the mailing of notice 
to them that an appeal has been certified to the Board for 
appellate review, and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board of Veterans' Appeals, 
whichever comes first, during which they may submit . . . 
additional evidence . . . .  Any . . . additional evidence 
must be submitted directly to the Board and not to the agency 
of original jurisdiction.  The date of mailing of the letter 
of notification will be presumed to be the same as the date 
of that letter for purposes of determining whether the . . . 
evidence was timely submitted."  Furthermore, under 
subsection (c), "Any pertinent evidence submitted by the 
appellant or representative which is accepted by the Board 
under the provisions of this section, as well as any such 
evidence referred to the Board by the originating agency 
under § 19.37(b) of this chapter, must be referred to the 
agency of original jurisdiction for review and preparation of 
a Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative . . . ."

We note that Dr. Timens' Psychiatric Evaluation report, 
submitted by the veteran's representative, was timely 
received.  The 90-day time period for making a post-
certification submission to the Board would haver expired on 
July 4, 1999; since that date fell on a Sunday and the next 
day was a Federal holiday, the date of the Informal Hearing 
Presentation, July 6, 1999, was the final day for compliance 
with 38 C.F.R. § 20.1304(a).  However, while the submission 
did meet the regulatory deadline, there was no waiver of 
initial review by the RO submitted by the veteran or his 
representative, as required under section 20.1304(c).  Given 
this finding, the Board concludes that further procedural 
development is warranted before final resolution of the claim 
of service connection for PTSD can be made in this case, and 
a remand is required in order to ensure due process to the 
veteran.  See also 38 C.F.R. § 19.37(a) (1999); Thurber v. 
Brown, 5 Vet.App. 119, 126 (1993).

We also note, in passing, that the RO may wish to consider 
further development of the veteran's claim prior to reaching 
a decision, to include obtaining additional medical records, 
if any are available, associated with treatment the veteran 
may have received at the Cambria County MH/MR/D&A Central 
Intake and Evaluation Center.  Furthermore, the RO may wish 
to schedule the veteran for an additional VA medical 
examination, given the conflicting diagnoses concerning the 
veteran's condition.  

Because our Remand today is based upon concerns of due 
process in light of the belated submission of evidence of a 
diagnosis of PTSD, the Board need not, at this time, address 
the question of whether the veteran has presented a well-
grounded claim of service connection for PTSD.  If he has, VA 
has a duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107.  We defer to the RO to make that 
determination in the first instance.  It is important to 
observe, however, that the United States Court of Appeals for 
Veterans Claims has held that, even after a PTSD claim has 
been determined to be well grounded, this does not 
necessarily mean the claim will be granted.  As the Court has 
emphasized, 

even though . . . the appellant has presented a 
well-grounded claim for service connection for 
PTSD, "eligibility for a PTSD service-connection 
award requires" more; specifically, "(1) [a] 
current, clear medical diagnosis of PTSD . . . ; 
(2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service 
stressor."

Gaines v. West, 11 Vet.App. 353, 357 (1998), citing Cohen v. 
Brown, 10 Vet.App. 128 (1997), and Suozzi v. Brown, 10 
Vet.App. 307 (1997) (emphasis in original).

Finally, the Board notes that, since the veteran initiated 
his claim of service connection for PTSD, 38 C.F.R. 
§ 3.304(f), the applicable regulation, has been amended.  See 
64 Fed. Reg. 32,807 (Jun. 18, 1999).  The effective date of 
the amendment was March 7, 1997.  When regulations are 
changed during the pendency of an appeal, the veteran is 
entitled to a decision on the claim under the regulation most 
favorable thereto.  See Fischer v. West, 11 Vet.App. 121, 123 
(1998), quoting Karnas v. Derwinski, 1 Vet.App. 308, 312-313 
(1991).  


Accordingly, while the Board regrets the delay in this case, 
further appellate consideration will be deferred and the 
veteran's claim is REMANDED to the RO for the following 
action:

1.  The RO should review the evidence submitted on 
behalf of the veteran subsequent to the 
certification of this appeal to the Board, 
specifically, the Psychiatric Evaluation by 
Lawrence Timens, M.D., and the Social History by 
Mark A. Kittell, wherein the veteran is diagnosed 
with PTSD.

2.  In readjudicating this claim with the 
aforementioned new evidence, the RO will need to 
consider the fact that the recent diagnosis of 
PTSD appears to be in conflict with previous 
psychiatric diagnoses.  The RO should develop any 
additional evidence deemed necessary, and also 
determine whether additional medical examination, 
to include an opinion by the examiner as to the 
whether there is a clear diagnosis of PTSD, and, 
if so, what stressor(s) led to the disorder, is 
necessary.

3.  If the RO determines that further medical 
evidence is necessary, the veteran should be 
scheduled for an examination by a VA psychiatrist 
to determine the diagnosis of any psychiatric 
disorders that are present.  The examiner should 
be requested to ascertain whether exposure to a 
stressor or stressors in service has resulted in 
current psychiatric symptoms, and whether the 
diagnostic criteria to support the diagnosis of 
PTSD have been satisfied, in accordance with 
Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed. (DSM-IV), as required by 38 
C.F.R. § 4.130 (1998).  The report of examination 
should reflect review of all pertinent material in 
the claims folder.  If a diagnosis of PTSD is 
established, the examiner should comment upon the 
link, if any, between the current symptomatology 
and one or more in-service stressors.  If a 
diagnosis of any other psychiatric disorder is 
established, the examiner should comment upon the 
link, if any, between the current symptomatology 
and the veteran's military service.  The report of 
examination should include the complete rationale 
for all opinions expressed.  All indicated special 
studies or tests, to include psychological testing 
and evaluation, such as the Mississippi Scale for 
Combat-Related Posttraumatic Stress Disorders, 
should be accomplished.  The claims folder, or 
copies of all pertinent records, must be made 
available to the examiner for review prior to, and 
during, the examination.

4.  The RO should then review the record and 
readjudicate the claim of service connection for 
PTSD.  If the determination remains adverse, both 
the veteran and his representative should be 
provided a Supplemental Statement of the Case, 
which includes a summary of additional evidence 
submitted, any additional applicable laws and 
regulations (including 38 C.F.R. §§ 3.158 and 
3.655(b) if necessary), and the reasons for the 
decision.  The veteran and his representative 
should be given an opportunity to respond. 

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).












